TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 4, 2017



                                     NO. 03-17-00140-CR


                            Duone Titus-Ray Hairston, Appellant

                                                v.

                                 The State of Texas, Appellee




   APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction to delete any reference

to appellant pleading to enhancement paragraphs. The judgment, as modified, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.